Report of Committee.
February 2d, 1811.
, Mr. Sargént, from the committee on privileges and elections, to whom was referred the petition of Wm. Hunter, reported as follows, viz.:
That it appears by a certified copy of the returns of votes taken for representatives in Assembly in the several towns in the county of Jefferson that Ethel Bronson had, in the said several towns one thousand one hundred and thirty-six votes; Corlis Hinds had one thousand two hundred and four votes; William Hunter had one thousand one hundred and twelve and Wm. Hunter had ninety-nine votes; which said ninety-nine votes given to Wm. Hunter the committee are of opinion were given or intended for' William Hunter, inasmuch as that Wm. appears to the committee to be a uniform abreviation of the name William; and as the adding of the said votes given to Wm. Hunter to those given to William Hunter will,, give the said William Hunter a larger number of votes than either of the other candidates, the committee are therefore of opinion that the said William Hunter was duly elected as a representative from the county of Jefferson and ought to be allowed to take his seat in this House.
Ordered, That the consideration of the said report be postponed until Monday next.
Assembly Journal, 1811, page 28.
*27William Hunter aw abded the Seat.
February 4¿A, 1811.
The House then took into consideration the report of the committee of privileges and elections on the petition of Wm. Hunter, of the county of Jefferson, and the said report being again read and considered; thereupon,
Fesol/oed, That this House do concur with the committee in their ■said report.
Assembly Journal, 1811, pages 30, 31.